Order filed December 9, 2014.




                                      In The

                     Fourteenth Court of Appeals
                               NO. 14-13-00370-CR

                  EARNEST DEMONE HEBERT, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 248th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1364909


                                     ORDER

      This appeal has been pending for over a year. When the appeal was filed,
appellant was not represented by appellate counsel. Appellant’s brief was
originally due July 23, 2013. When the brief was not filed after appellant was
granted two extensions of time to obtain funds to retain an attorney, the court
abated the appeal and requested that the trial court make a determination about
whether appellant was entitled to appointed counsel. After a hearing, the trial court
determined appellant is not indigent. On December 17, 2013, we reinstated the
appeal and ordered appellant to file a brief on or before January 21, 2014.
Appellant then requested and was granted two extensions of time until May 27,
2014, with a notation that no further extensions would be granted absent
exceptional circumstances. No brief was filed.

      On July 24, 2014, the court again abated the appeal and requested the trial
court to make findings about whether appellant had effectively abandoned the
appeal by failing to make arrangements to file a brief, as set out in Texas Rule of
Appellate Procedure 38.8(b). On August 15, 2014, a record of the second
abatement hearing was filed. At that hearing, retained counsel, Tom Zakes,
appeared for appellant. Counsel informed the court that he believed he could file
the brief by November 15, 2014. Accordingly, we reinstated the appeal and set
appellant’s brief due Monday, November 17, 2014. No brief was filed. On
November 18, 2014, the court notified appellant that the brief was past due.

      On December 5, 2014, counsel filed a motion for extension of time to file
appellant’s brief, asserting that this was the first motion to extend time to file the
brief. While the December 5 motion is counsel’s first extension request, we note
that appellant was granted numerous extensions of time before counsel was
retained, and retained counsel was granted 90 days to file the brief after he made
an appearance in this case. We GRANT the motion, but issue the following order:

      We order Tom Zakes to file a brief with the clerk of this court on or before
December 31, 2014. No further extensions will be granted absent exceptional
circumstances. If counsel does not timely file appellant’s brief as ordered, the court
may issue an order abating the appeal and directing the trial court to conduct a
hearing to determine the reason for the failure to file the brief.

                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and McCally.